Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-6, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US Pat. No. 10,776,078).
	As per independent claim 1, Clark et al disclose, e.g., see Figs. 1A-1B & 2-3, Abstract, col.  3, last para to col. 9, line 42, the invention substantially as claimed, including: 
Claim 1. A processor system (Fig. 1A-1B & 2-3), comprising: 
one or more logic units configured to: 
receive a processor instruction (not shown) identifying a first floating point number to be multiplied with a second floating point number (e.g., col. 3, last para, “floating point multiplier”); 
(“partitioning”, dividing); and 
(“partitioning”, dividing); and 
one or more multiplication units configured to: 
multiply the component numbers of the first group with the component numbers of the second group to determine intermediate multiplication results that are summed together to determine an effective result that represents a result of multiplying the first floating point number with the second floating point number (plurality of “small” multipliers)
It is noted that Clark et al do not specifically detail the claimed “decompose”; however, partitioning/dividing feature is providing the equivalent function(s).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Clark et al’s teachings because the reference is a multiplication circuitry comprises a plurality of “small” multipliers as claimed.
	As per dependent claims 2-6, 11-15, and 17, the detail features are obvious to a person having ordinary skill in the art.
	Due to the similarity of independent claim 18 to claim 1, it is rejected under a similar rationale.

s 1-17, 18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US Pat. No. 8,195,735).
	As per independent claim 1, Hansen et al disclose, e.g., see Fig. 2, Abstract, SUMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE INVENTION, the invention substantially as claimed, including: 
Claim 1. A processor system (e.g., Abstract), comprising: 
one or more logic units configured to: 
receive a processor instruction (not shown) identifying a first floating point number to be multiplied with a second floating point number (e.g., col. 1, line 66 to col. 2, line 3, vector-matrix multiplier has floating point feature); 
(e.g., see col. 2, lines 36-46 partitioned product); and 
(e.g., see col. 2, lines 36-46 partitioned product); and 
one or more multiplication units configured to: 
multiply the component numbers of the first group with the component numbers of the second group to determine intermediate multiplication results that are summed together to determine an effective result that represents a result of multiplying the first floating point number with the second floating point number (plurality of “small” multipliers)

before the effective filing date of the claimed invention to design the claimed invention according to Hansen et al’s teachings because the reference is a multiplication circuitry comprises a plurality of “small” multipliers as claimed.
	As per dependent claims 2-17, the detail features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 18-20 to claim 1-17, they are rejected under a similar rationale.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.
	Hansen et al (US Pat No 8,001,360) disclose a matrix multiplication circuitry having floating point and partition features.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182